EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Devin Lee Looijen on May 25, 2022.
The claims of the application have been amended as follows:
Cancel claims 8-20.
31. The method of claim 30 wherein: the ring texture is oriented on the core thread via a resin.
32. The method of claim [[31]] 1 wherein: the forms a central spike.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the closest prior art is to Tong.  Tong discloses a method of fabricating a composite part (pg. 206 of Tong, fabrication of z-pinned composites) comprising: placing layers of reinforcement fibers over a tool to form a laminate of composite material to be cured with a first resin (pg. 206, Fig. 9.2 of Tong, uncured composite prepreg laminate placed on tool); forming a filament fastener comprising bundled fibers (pg. 206, Fig. 9.2 of Tong, pins; pg. 208 of Tong, pins made of composites including fibers such as carbon or glass fibers); coating the filament fastener with a second resin (pg. 208 of Tong, pins made of pultruded composites including a resin such as epoxy or BMI which would necessarily form a coating on the z-pins); inserting the filament fastener into the laminate through a plurality of the layers (pg. 206, Fig. 9.2 of Tong, pins inserted into prepreg laminate); and curing the filament fastener within the laminate to bind the plurality of the layers of the laminate via bonding of the first resin and the second resin to form the composite part with delamination resistance (pg. 206, Fig. 9.2 of Tong, Stage 3, cured z-pinned composite; resin on pins would necessarily bond to resin matrix or prepreg material during curing of z-pinned laminate; pg. 205, 1st full ¶ of Tong, z-pinned laminates have delamination resistance).  Wang and Jones provide motivation to add one or more texture elements around the bundled fibers as additional material extending radially from the core thread.  Pherson, Shi and Takemura provide motivation for coating the filament fastener with a second resin different from and chemically compatible with the first resin.  Zhang provides motivation to configure the filament fastener as a screw.  None of the references of record, however, teach or reasonably suggest a method as recited in claim 1 wherein the filament fastener forms a screw and a pitch of the filament fastener corresponds with a thickness of each layer of laminate.  Moreover, while Zhang discloses helical z-pins having a twist degree of up to 80 twists/m (i.e., a pitch of at least about 12.4 mm), the layers of reinforcement fiber have a thickness of only 2.5 mm (pg. 2 of Zhang, § 2.2).  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claim 1.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 1 without impermissible hindsight.  For the foregoing reasons, the invention of claim 1 is deemed non-obvious.  Claims 2-7 and 21-33 depend either directly or indirectly from claim 1 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746